Case 1:19-cv-00963-JTN-RSK ECF No. 3 filed 11/14/19 PageID.35 Page 1 of 3




                                                   1:19-cv-963
                                                 Janet T. Neff




                                                            November 14, 2019
Case 1:19-cv-00963-JTN-RSK ECF No. 3 filed 11/14/19 PageID.36 Page 2 of 3




                                                   1:19-cv-963
                                                Janet T. Neff




                                                           November 14, 2019
Case 1:19-cv-00963-JTN-RSK ECF No. 3 filed 11/14/19 PageID.37 Page 3 of 3




                                                   1:19-cv-963
                                                Janet T. Neff




                                                                 November 14, 2019
